Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-6, 8-9, and 12-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for determining, by a UE, a cell selection criterion based on a minimum required received level, and performing, by the UE, cell reselection based on the cell selection criterion.
The prior art of record (in particular Noldus (US 20160309360), R2-19 “Introduction of late drop NGEN-DC, NE-DC and NR-DC”, Koc et al. (US20150172977), and Laselva et al. (US 20190342845)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: A user equipment (UE) to transmit a Radio Resource Control (RRC) system information request message to a cell to request an offset; receive a minimum required received level factor and the offset via system information, the offset being included in one of a System Information Block 3 (SIB3) and a System Information Block 4 (SIB4); obtain a minimum required received level based on the minimum required received level factor and the offset which is multiplied by an integer larger than one; determine a cell selection criterion based on the minimum required received level; and perform inter-frequency cell reselection according to the cell selection criterion when the offset is received in first neighboring cell related information for the inter-frequency cell reselection in the SIB4. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 07/27/2021.
The same reasoning applies to independent claims 5, 8, and 12 mutatis mutandis.  Accordingly, claims 1-2, 5-6, 8-9, and 12-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tabet et al. (US 20160205671), “System Information Signaling For Link Budget Limited Wireless Devices.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413